Title: To George Washington from Major General Nathanael Greene, 28–31 August 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Camp near Newport [R.I.] August 28[–31] 1778
          
          Your Excellencys favor of the 21st came to hand the evening of the 25th.
          In my last I communicated to your Excellency the departure of the Count de Estainge
            with his fleet for Boston. This disagreeable event, has
            as I apprehended ruined all our operations. It struck such a panic among the Militia and
            Volunteers that they began to desert by Shoals. The fleet no sooner set sail than they
            began to be alarm’d for their safety. This misfortune damp’d the hopes of our Army and
            gave new Spirits to that of the Enemy.
          We had a very respectable force as to numbers between Eight and Nine thousand rank
            & file upon the ground. Out of these we attempted to select a particular Corps
            to possess our selves of the Enemies Lines partly by force and partly by stratagem; but
            we could not make up the necessary number that was thought sufficent to warrant the
            attempt which was 5000 including the Continental & State Troops. This body was
            to consist of men that had been in actual service before not less than Nine months.
            However the men were not to be had; and if they could have been found there was more
            against it than for it. Col. Laurens was to have opend the passage by landing within the
            Enemies Lines and geting possession of a Redoubt at the head of Eastons beach. If we had
            faild in the attempt the whole party must have fallen a sacrafice for their situation
            would have been such that there was no possibility of geting off.
          I shall inclose your Excellency a plan of the Enemies Works & of their strength
            from the best accounts we are able to get. They have
            never been out of their Lines since the seige began till Night before last. Col.  Bruce came out with 150 men to take off a small Piquet of ours Posted
            at the neck of Eastons beach, he partly succeeded in the attempt by the carelessness of
            the old guard, he came over after dark and lay in Ambush that when the new guard went
            down to take their post the Enemy came upon their backs before they discoverd them it
            being very dark. We lost 24 privates & two Subs.—Ten of the Piquet got off.
          Our strength is now reduced from 9000 to between 4 and 5000. All our heavy Cannon on
            garrison carriages heavy & superfluous Stores of every kind are removd to the
            Main & to the North end of the Island where we intend to entrench and attempt to
            hold it and wait the chance of events. General Hancock is gone to Boston to forward the
            repairs of the fleet and to prepare the mind of the Count for a speedy return. How far
            he will succeed I cannot pretend to say. I think it a matter of some doubt yet whether
            the enemy will reenforce or take off this Garrison. If they expect a superior fleet from
            Europe they will reenforce, but if not they will remove the Garrison.
          Your Excellency may rest assurd that I have done every thing in my power to cultivate
            and promote a good understanding both with the Count and the Marquis and flatter myself
            that I am upon very good terms with them both The Marquises great thirst for glory and
            National attachmt often runs him into errors. However he did everything to prevail on
            the Admiral to cooperate with us that man could do. People censure the Admiral with
            great freedom and many are imprudent enough to reproach the Nation through the Admiral.
            General Sullivan very imprudently issueed something like a censure in General Orders,
            indeed it was an absolute censure. It opend the Mouths of the Army in very clamorous
            strains. The Genl was obligeed to explain it away in a few days—The fermentation seems to be now subsiding and all things
            appear as if they would go smoothly on. The Marquis is going to Boston also to hasten
            the Counts return and if possible to get the French Troops to join the Land forces here
            which will more effectually interest the Count in the success of the expedition.
          Five sail of British Ships has got into Newport within two Days past we have heard nor
            seen nothing of the Fleet of Transports your Excellency mentioned in your Letter to
            General Sullivan of the 23d. If they arrive with a
            large reinforcement our Expedition is at an end. Unless it is by way of blocade and that
            will depend upon the French fleets being superior to that of the British.
          General Sullivan has done every thing that could be expected and had the fleet
            cooperated with us as was at first intended and agreeable to the original plan of the
            expedition we must have been successful. I wish it was in my power to confirm General
            Sullivans prediction of  the 17th but I can not flatter my self with
            such an agreeable issue I am sensible he is in common very sanguine but his expectations
            were not ill founded in the present case. We had every reason to hope for success from
            our numbers and from the enemies fears. Indeed General Pigot was heard to say the
            Garrison must fall unless they were speedily relievd by a British fleet. If we could
            have made a landing upon the South part of the Town two Days would have put us in
            compleat possession of it. Nothing was wanting to effect this but the cooperation of the
            fleet & french forces. The disappointment is vexatious and truly mortifying. The
            Garrison was so important and the reduction so certain, that I cannot with patience
            think of the event. The French Ship that was missing has got into Boston, the rest of
            the Fleet have not got there yet or at least we have no accounts of their Arrival.
          We are very anxious to learn the condition of Lord Hows Fleet the French 74 that has
            got into Boston had an Engagement with a British 64. The Capt. & Lieut. of the
            former were both wounded one lost a Leg & the other an Arm.
          Our Troops are in pretty good health and well furnished with Provisions and every thing
            necessary for carrying on the Expedition.
          Our approaches were pushed on with great spirit while we had any hopes of the fleets
            cooperateing with us; but the People lost all relish for diging after that.
          People are very anxious to hear the issue of General Lees tryal various are the
            conjectures; but every body agrees he is not acquited.
          
            Augt 31—Camp Tivertown [R.I.]
          
          
            I wrote the foregoing and intended to have sent it by the express that went off in
              the morning but while I was writing I was inform’d the Express was gone and the change
              of situation and round of events that have since taken place, has prevented my
              forwarding what I had wrote as matters seemd to be coming to a crisis.
            On the evening of the 29th the Army fell back to the North end of the Island. The
              next morning the enemy advanced upon us in two Columns upon the East & west
              road. Our Light Troops commanded by Col. Livingston & Col. Laurens attacked
              the heads of the Columns about 7 oClock in the morning, but were beat back, they were
              reenforced with a Regiment upon each road. The Enemy still provd too strong. General
              Sullivan formd the Army in order of battle and resolvd to wait their approach upon the
              ground we were encamped on, and sent orders to the Light troops to fall back. The
              Enemy came up & formd upon Quaker Hill a very strong piece of ground within
              about one mile & a ¼ of our Line. We were well Posted with strong works in our
              rear and a strong redoubt in front partly upon the right of the Line.
            
            In this position a warm Cannonade commenced and lasted for several hours with
              continual Skirmishes on front of both Lines. About 2 oClock the Enemy began to advance
              in force upon our right as if they intended to dislodge us from the advance Redoubt. I
              had the command of the Right Wing after advanceing four Regts and finding the enemy
              still gaining ground I advanced with two more Regiments of regular Troops and a
              Brigade of Militia and at the same time Gen. Sullivan orderd Col. Livingston with the
              Light Troops under his command to advance. We soon put the Enemy to the rout and I had
              the pleasure to see them run in worse disorder than they did at the battle of
              Monmouth. Our Troops behavd with great spirit and the brigade of Militia under the
              command of General Lovel advanceed with great resolution and in good order and stood
              the fire of the Enemy with great firmness Lt Col. Livingston, Col. Jackson &
              Col. Henry B. Livingston did themselves great honor in the transactions of the Day but
              its not in my power to do justice to Col. Laurens who acted both the General &
              the Partizan. His command of regular Troops was small but he did every thing possible
              to be done by their numbers. He had two most
              Excellent Officers with him Lt Col. Fleury & Major Talbot.
            The enemy fell back to their strong ground and the Day terminated with a Cannonade
              & Skirmishes. Both Armies continued in their position all Day yesterday
              Cannonadeing each every now and then. Last Night we effected a very good retreat
              without the loss of men or Stores.
            We have not collected an account of the kild and wounded, but we judge our loss
              amounts to between two & three hundred and that of the Enemies to much
              more.
            We are going to be Posted all round the Shores as a guard upon them & in that
              state to wait for the return of the Fleet, which by the by I think will not be in a
              hurry.
            It is asserted that Lord How arrivd last Night with his fleet & the
              reenforcement mentioned in your Excellencys Letter to General Sullivan. If the report
              is true we got off the Island in very good season.
            The Marquis went to Boston the Day before the Action and did not return until last
              night just as we were leaveing the Island. He went to wait upon the Admiral, to learn
              his further intentions and to get him to return again and compleat the expedition if
              possible.
            I observe your Excellency thinks the enemy design to evacuate Newyork. If they should
              I think they will Newport also; but I am perswaded they will not neither for the
              present.
            I would write your Excellency a more particular account of the battle &
              retreat, but I immagin General Sullivan & Col. Laurens has done it already.
              and I am myself very much unwell have had no sleep for three  Night
              & Days; being severely afflicted with the Asthma. I am with great respect Your
              Excellencys Most obedient humble Servt
          
          
            Nath. Greene
          
        